internal_revenue_service number release date index number ----------------------------- -------------------------- --------------------------------------- ---------------------------------------- -------------------------------- in re --------------------------------------- ein ---------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no -------------- telephone number --------------------- refer reply to cc ita plr-110963-07 date june legend taxpayer a --------------------------------------- ---------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- --- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- -------------------------------------------------- ----------------------------------------- ---------------------------------------------------------------------------------------- ------------------- ---------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------ ------------------ ----------------------- -------------------- ----------------------- ---------------------- ----------------------- ---------------------- ------------- ------------- ---------------- b corp a corp b corp c note a note b court a case a date date date date date date date a date b state a state b z year ------- plr-110963-07 dear ----------------- this is in reply to your letter dated date requesting a ruling regarding the federal_income_tax treatment of amounts paid_by taxpayer to settle a class action lawsuit you have requested a ruling that amounts paid_by taxpayer to settle the lawsuit may be deducted as ordinary and necessary business_expenses under sec_162 of the internal_revenue_code facts taxpayer is engaged in the business of a taxpayer’s division corp a is engaged in the business of b a significant portion of the claims against taxpayer in the class action related to alleged omissions and misrepresentations by taxpayer regarding corp a in its financial reports sec filings and securities offerings additional claims against taxpayer in the class action related to alleged omissions and misrepresentations by taxpayer regarding its former subsidiary corp b in financial reports sec filings and securities offerings on date a actions were filed in court a as securities class actions on behalf of persons and entities who purchased or otherwise acquired taxpayer’s securities the defendants were taxpayer its individual officers and directors its outside auditor and certain lenders underwriters and financial advisors to taxpayer with respect to its securities offerings these actions were consolidated as case a the complaint alleged causes of action against taxpayer under sec_11 and sec_12 of the securities act of section b of the securities exchange act of and rule 10b-5 promulgated thereunder state b securities laws and common_law the class members are all purchasers of taxpayer’s common_stock from date 1-date the class period purchasers of taxpayer’s common_stock issued on date the date stock offering purchasers of taxpayer’s common_stock issued as a result of the date merger of corp c into taxpayer the corp c offering purchasers of taxpayer’s notes issued on date either purchased in the open market or in the date offering the note a offering purchasers of the taxpayer’s notes issued on date either purchased in the open market or in the date offering the note b offering plr-110963-07 the complaint alleged that plaintiffs purchased or otherwise acquired the above items at prices that were artificially inflated as a result of material omissions and misrepresentations by taxpayer the alleged material misrepresentations and omissions by taxpayer related to taxpayer’s failure to properly account for its credit exposure to corp b taxpayer’s concealment of its manipulation of the profits assets and revenues of corp a taxpayer’s concealment of various other guarantees obligations risks and improprieties including its role in the state a energy crisis with regard to the allegations of material misrepresentations and omissions by taxpayer i all of the allegations of material omissions or misrepresentations in the date stock offering were also alleged to have occurred in the financial reports and sec filings of taxpayer ii all of the allegations of material omissions or misrepresentations in the note a offering were also alleged to have occurred in the financial reports and sec filings of taxpayer iii all of the allegations of material omissions or misrepresentations in the corp c offering were also alleged to have occurred in the financial reports and sec filings of taxpayer iv all of the allegations of material omissions or misrepresentations in the note b offering were also alleged to have occurred in the financial reports and sec filings of taxpayer and v none of the alleged omissions or misrepresentations in press releases by taxpayer was alleged to have occurred in connection with the date stock offering the corp c offering the note a offering or the note b offering under the settlement agreement entered into as of date b taxpayer agreed to pay dollar_figurez to an escrow account that will be treated as a qualified_settlement_fund as defined in sec_1_468b-1 pursuant to the final judgment entered by court a taxpayer was released from all claims of members of the settlement class upon payment law and analysis sec_162 provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_263 prohibits a deduction for capital expenditures specifically sec_263 disallows a deduction for any amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_1_263_a_-4 provides in part that a taxpayer must capitalize an amount_paid to another party to acquire any intangible from that party in a purchase or similar transaction for these purposes an intangible includes an ownership_interest in a plr-110963-07 corporation partnership trust estate limited_liability_company or other entity sec_1_263_a_-4 in addition a taxpayer must capitalize amounts paid to facilitate the acquisition of an intangible generally amounts paid in settlement of lawsuits are currently deductible if the acts which gave rise to the litigation were performed in the ordinary conduct of the taxpayer’s business see eg 27_tc_960 allowing petitioner to deduct amounts paid in settlement of legal proceedings charging petitioner with mismanagement in the liquidation of assets revrul_80_211 1980_2_cb_57 allowing corporation to deduct amounts paid as punitive_damages that arose from a civil lawsuit against the corporation for breach of contract and fraud in connection with the ordinary conduct of its business activities revrul_79_208 1979_2_cb_79 permitting taxpayer to deduct payments to settle lawsuit and obtain a release from claims under a franchise agreement if litigation arises from a capital_transaction the settlement costs and legal fees associated with such litigation are characterized as acquisition costs and must be capitalized under sec_263 see 397_us_572 holding litigation costs incurred by corporation in appraisal proceedings mandated by state law to determine the value of dissenter’s shares were part of the cost of acquiring those shares 397_us_580 litigation costs incurred in appraisal action to determine fair purchase_price were costs to acquire property 473_f2d_1217 7th cir amounts paid in settlement of nuisance action that was brought to establish price of property were capital expenditures business_expenses though are not converted into capital expenditures solely because they have some connection to a capital_transaction in determining whether litigation costs are deductible expenses or capital expenditures the courts and the service have looked to the origin of the claim to which the settlement or other litigation costs relate see woodward v commissioner u s pincite 372_us_39 under the origin_of_the_claim_test the character of a particular expenditure is determined by the transaction or activity from which the taxable_event proximately resulted gilmore u s pincite the purpose consequence or result of the expenditure is irrelevant in determining the origin of the claim and therefore the character of the litigation cost for tax purposes mckeague v commissioner cl_ct aff’d without opinion 852_f2d_1294 in the present case the issue involves whether taxpayer’s payment to settle its class action lawsuit may be deducted under sec_162 as an ordinary and necessary business_expense or must be capitalized under sec_263 as a cost incurred in connection with the acquisition of assets under the origin_of_the_claim_test the inquiry involves examining the particular claims in the class action litigation and determining whether the claims had their origin in the conduct of taxpayer’s ordinary and necessary business activities or whether any of the claims were rooted in a capital_transaction plr-110963-07 the substantive allegations against taxpayer in large measure originate as material misrepresentations or omissions in financial reports and sec filings see exhibit b table of allegations in complaint taxpayer’s plr submission the same material omissions and misrepresentations are also alleged in the date stock offering the corp c offering the note a offering and the note b offering specifically with respect to the corp c offering for example the complaint alleges that the registration_statement materially misrepresents the true financial condition business_assets earnings and prospects of taxpayer as to several of its divisions the complaint also alleges that the registration_statement materially omits to state and materially misrepresents the true financial condition business_assets earnings and prospects of taxpayer because it omits various undisclosed matters such as the nature of one of its division’s interest rate risk and credit default risk in existence at the date thereof and which are disclosed in taxpayer’s year 10-k furthermore the complaint alleges that the taxpayer’s financial statements incorporated by reference in the corp c offering and registration_statement were materially misleading because of material omissions and misrepresentations as well as failure to record a charge against earnings in respect of the credit exposure of one of its divisions these same omissions and misrepresentations are alleged in financial reports and sec filings we note that the corp c offering was made as a result of the date merger of corp c into taxpayer see complaint case a ------------------------------------------- taxpayer’s position is that the settled claims were based on alleged omissions and misrepresentations in financial reports sec filings press releases and offering materials in securities offerings the alleged acts were claimed to have resulted in the inflation of the prices of taxpayer’s securities during the class period adversely affecting all persons who acquired taxpayer’s securities either in the open market or in a securities offering all of the alleged omissions and misrepresentations made in connection with any offering were also alleged to have occurred in financial reports and sec filings and none of the alleged press release omissions and misrepresentations were alleged to have occurred in connection with any of the offerings accordingly taxpayer states that each alleged omission or misrepresentation was alleged to have occurred in connection with taxpayer’s normal business activities of preparing and publishing financial reports making sec filings or issuing press releases related to its business in missouri pacific corp v united_states cl_ct the taxpayer made a public offering to acquire shares of a target corporation’s stock in exchange for its own common_stock the exchange_offer was contained in a prospectus and letter to target’s shareholders the prospectus was then incorporated into a registration_statement filed with the sec after the exchange the target’s former shareholders filed a class action lawsuit against the taxpayer and the former target alleging the prospectus and letter contained false representations that overstated the value of taxpayer’s shares and understated the value of the target’s shares pursuant to a settlement the taxpayer plr-110963-07 paid damages to shareholders who participated in the exchange_offer in an amount that compensated for the true value of the stocks exchanged on the exchange date the taxpayer sought to deduct the settlement costs as business_expenses because the complaints were the result of an ongoing dispute between target’s shareholders and the taxpayer but the claims_court disagreed stating that the settlement payments constituted an adjustment to the amount_paid for the target stock under the origin_of_the_claim_test the court determined that the claims originated in the taxpayer’s purchase of the target stock the district_court order approving the settlement specifically stated that the action resulted from a public offer made by the taxpayer to acquire target’s stock thus the court concluded that the predominant nature of the proceedings involved the adequacy of the consideration paid for the target’s stock in the exchange_offer and thus was grounded in a capital_transaction see also berry petroleum co v commissioner t c aff’d 142_f3d_442 9th cir settlement of litigation originated in acquisition of target stock resulting in merger and that origin of the claim was fraud in the representations made to accomplish the merger at a good price not merely fraud in the operation of the companies which was incidental to the merger here the factual circumstances of the litigation leading to the settlement are claims against taxpayer by purchasers of stock or notes pursuant to specific offerings all of the allegations involve representations which are part of ordinary business activities- ie registration statements financial reports sec filings press releases pursuant to the origin of the claim the transaction or activity from which the taxable_event proximately resulted was to settle claims resulting from ordinary business activities it is irrelevant that the settled claims had some connection to stock and note offerings or that one stock offering was immediately after and a result of a merger capital_transactions were not the sine qua non of the allegations in the complaint rather the alleged misrepresentations occurred in a number of reports statements filings etc which were produced over a period of time as part of regular business activities the complaint does not indicate that the allegations stemmed from any conduct by taxpayer involving any acquisitive transaction or merger transactions rather the claims focus on alleged misrepresentations and omissions occurring over several years while in pursuit of ongoing business activities accordingly we believe that the origin of these claims was in the ordinary conduct of taxpayer’s business the misrepresentations and omissions occurred over a number of years in documents prepared as a common and routine activity in carrying_on_a_trade_or_business both the courts and the service have allowed taxpayers to deduct the costs of settling and defending claims arising out of fraudulent misrepresentations made in the conduct of their trade_or_business see 234_f2d_660 6th cir revrul_80_211 1980_2_cb_57 while technically the claims arise in the context of stock and note offerings the actual origin of the claims was not a capital_transaction but rather the ongoing alleged false statements and omissions plr-110963-07 in addition this situation is distinguishable from missouri pacific supra and berry petroleum supra in both cases the courts determined that the claims originated in the taxpayers’ acquisitions of targets’ stock rather than in their ordinary business operations conclusion thus for the reasons discussed above and based solely on the facts and circumstances presented berein we conclude that amounts incurred by taxpayer to settle the above-referenced class action lawsuit may be deducted as ordinary and necessary business_expenses under sec_162 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to authority’s authorized representative the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely yours office of associate chief_counsel income_tax and accounting _________________________ robert m casey senior technician reviewer
